Citation Nr: 1231665	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-31 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for burn scars of the right leg.

4.  Entitlement to service connection for burn scars of the left leg.

5.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine.

6.  Whether new and material evidence has been received to reopen a claim of service connection for a claimed neck fracture.

7.  Whether new and material evidence has been received to reopen a claim of service connection for a broken right collar bone (clavicle).


REPRESENTATION

Appellant represented by:	Jaya A. Shurtliff, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant had active service from June 1977 to December 1978.  He also had subsequent periods of active duty for training (ADT) and inactive duty training (IDT) with the National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the RO in Waco, Texas, which denied service connection for claimed disorders of the heart, left shoulder, and right collar bone, as well as burn scars of the right and left leg, and from a June 2010 decision of the RO in Waco, Texas, which denied service connection for degenerative disc disease of the lumbosacral spine.

The appellant did not report for a Board hearing that was scheduled to be conducted via videoconference at the RO in Waco, Texas.  To the Board's knowledge, the appellant has offered no explanation as to why he was unable to appear and he has since made no request for another hearing.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011) (failure to appear for a scheduled hearing treated as withdrawal of request).  

The Board notes that, on June 21, 2012, the appellant's attorney requested an additional 30 days to file a brief in this appeal.  That request was granted by letter dated June 29, 2012.  The 30 days having expired without receipt of a brief or further request for time, the Board will address the merits of the appeal.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The appellant did not engage in combat with the enemy.  

3.  Service connection is not in effect for any disability.

4.  The appellant sustained a 2nd degree burn of the popliteal area of the right leg while on active duty.

5.  The appellant does not have a current burn scar of the popliteal area of the right leg or of any portion of the left lower extremity; current scars of the anterior upper third of the right leg and lower portion of the right leg are not related to active service.  

6.  The appellant did not become disabled due to a disease or injury of the skin of the lower extremities incurred in the line of duty during a period of ADT or due to an injury of the skin of the lower extremities incurred in the line of duty during a period of IDT.

7.  The appellant did not sustain an injury or disease of the left shoulder, heart, or low back during his period of active duty service.

8.  Symptoms of a disorder of the left shoulder, heart, or low back were not chronic during active duty service.

9.  Arteriosclerosis, arthritis, cardiovascular-renal disease, endocarditis, or myocarditis did not become manifest to a compensable degree within a year of separation from active duty service.  

10.  Symptoms of a disorder of the left shoulder, heart, or low back have not been continuous since separation from active duty service.

11.  The appellant's current disorders of the left shoulder, heart, and low back are not related to active duty service.

12.  The appellant did not become disabled due to a disease or injury of the left shoulder, heart, or low back incurred in the line of duty during a period of ADT or due to an injury of the left shoulder, heart, and low back incurred in the line of duty during a period of IDT.

13.  The appellant's heart disorder is not causally related to, and was not aggravated by any service-connected disability.  

14.  In an unappealed April 1995 rating decision, the RO denied reopening of service connection for a broken right collar bone. 

15.  The evidence associated with the claims file subsequent to the RO's April 1995 rating decision does not include official service department records relevant to the right collar bone that were not previously considered. 

16.  The evidence associated with the claims file subsequent to the RO's April 1995 rating decision does not relate to an unestablished fact necessary to substantiate service connection for a broken right collar bone; it is cumulative or redundant of evidence already of record.

17.  In an unappealed November 2001 rating decision, the RO denied reopening of service connection for a cervical spine disorder. 

18.  The evidence associated with the claims file subsequent to the RO's November 2001 rating decision does not include official service department records relevant to the cervical spine that were not previously considered. 

19.  The evidence associated with the claims file subsequent to the RO's November 2001 rating decision does not relate to an unestablished fact necessary to substantiate service connection for a cervical spine disorder; it is cumulative or redundant of evidence already of record.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or aggravated by service; arthritis of the left shoulder is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  A heart disorder was not incurred in or aggravated by service and is not proximately due to or the result of a service-connected disorder; arteriosclerosis, cardiovascular-renal disease, endocarditis, and myocarditis are not presumed to have incurred or aggravated by service.  38 U.S.C.A. §§ 337, 1101, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2011).

3.  The criteria for service connection of 2nd degree burn scars of the right leg are not met; current scars of the anterior upper third of the right leg and lower portion of the right leg were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  The criteria for service connection of 2nd degree burn scars of the left leg are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  Degenerative disc disease of the lumbosacral spine was not incurred in or aggravated by service; arthritis of the lumbosacral spine is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

6.  The RO's April 1995 decision that denied reopening of service connection for a broken right collar bone is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2011). 

7.  The criteria for reopening service connection for a broken right collar bone are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

8.  The RO's November 2001 decision that denied reopening of service connection for a cervical spine disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2011). 

9.  The criteria for reopening service connection for a cervical spine disorder are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a June 2007 letter, the RO provided notice to the appellant regarding what information and evidence is needed to substantiate service connection for scars of the lower extremities, a left shoulder disorder, a broken right collar bone, and a cervical spine disorder, as well as what information and evidence must be submitted by the appellant, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  A May 2008 letter provided similar notice regarding the claim for service connection for a heart disorder; and, a March 2010 letter provided similar notice regarding service connection for degenerative disc disease of the lumbosacral spine.

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

The June 2007 letter informed the appellant of the date and bases of the previous denial of his claim for service connection for a broken neck and right collar bone.  The appellant was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claim.  Therefore, the June 2007 letter provided the notice required by the Kent decision.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the appellant's service treatment records, service personnel records, National Guard treatment records, post-service VA and private treatment records, records from the Social Security Administration (SSA), and the appellant's written assertions and personal hearing testimony.

In addition, the appellant was afforded VA examinations to determine the nature and nexus of any current scars of the lower extremities and low back disorder.  The Board finds that these examinations were adequate because each was performed by a medical professional based on solicitation of history and symptomatology from the appellant, and a thorough examination of the appellant.  Moreover, the resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

The Board acknowledges that the appellant has not been afforded a VA medical examination with respect to the nexus of the claimed left shoulder disorder, or heart disorder.  However, the Board finds that a VA examination is not necessary in order to decide those claims.  

The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The appellant's service treatment records are devoid of any complaints or treatment for a left shoulder injury or a heart disorder.  Further, for the reasons explained in this decision, the Board finds that the weight of the evidence demonstrates no injury or disease of the left shoulder or heart, and that symptoms of left shoulder injury or heart disorder were not chronic in service.  Moreover, there is no service-connected disability that could be related to a heart disorder.  Because there is no in-service injury or disease, or service-connected disability, to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a disorder of the left shoulder or a heart disorder.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the appellant's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the appellant's claimed disability and active service would necessarily be based on an inaccurate history regarding what occurred in service, the presence of chronic symptoms in service, and continuous symptoms after service, and so would be of no probative value.  The CAVC has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The holding in Charles was predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

In the absence of reopening of service connection for a cervical spine disorder and a broken right collar bone, there is no duty to provide a VA examination.  

Service Connection - Laws and Regulations

Direct Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Secondary Service Connection

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a).  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Presumptive Service Connection

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and arteriosclerosis, arthritis, cardiovascular-renal disease, endocarditis, and myocarditis become manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

National Guard Service

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C. § 1110.  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  See also 38 C.F.R. § 3.1(d). 

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See also 38 C.F.R. § 3.6(a). 

Regarding the appellant's periods of ADT and IDT , the term "active military, naval, or air service" used in the definition of "veteran" includes active duty; any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002).

The presumption of soundness and the presumption of aggravation do not apply to the predicate determination of veteran status.  c.f. Stone v. Shinseki, 2011 WL 338743 (Vet. App. February 2011) citing Smith v. Shinseki, 24 Vet. App. 40, 48 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  A claimant seeking benefits based on aggravation of an injury or disease during ADT or IDT has the burden of showing both elements of aggravation, i.e. a pre-existing disorder and worsening beyond the natural progress of the disease. Id; See also 38 U.S.C. § 5107(a).

Evaluating the Evidence

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board must weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  

Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

The appellant did not serve during a period of war.  The evidence does not suggest, and the appellant does not contend, that he engaged in combat with the enemy.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Analysis of Service Connection Claims

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that there was no injury or disease involving the left shoulder, heart, low back, skin of the left leg, or skin of the anterior upper third of the right leg and lower portion of the right leg either during active duty or during any period of ADT or IDT.  The Board also finds that symptoms of left shoulder disorder, heart disease, low back disorder, or 2nd degree burn scar of the right popliteal area were not chronic in service and were not continuous after service.  

The service treatment records reflect no treatment for an injury to the left shoulder, heart, low back, or skin of the anterior upper third of the right leg and lower portion of the right leg during active duty, or during any period of ADT or IDT.  Service treatment records reveal that the appellant was treated for a 2nd degree burn to the right popliteal (behind the knee) area in July 1977.  Service personnel records reveal that the appellant had lighter fluid poured on his right leg as he slept and another individual lit the fluid.  The burn was noted as covering a 20 x 17cm area of the posterior aspect of the right knee.  The burn was cleaned with phisohex and gauze dressing.  The area was described as healthy without infection.  No scarring was described.  No involvement of the left lower extremity was described.  

While the service treatment records reveal an injury to the right shoulder, there is no reference to any left shoulder injury or disease.  The service records show that on July 20, 1978, a tailgate fell and hit the appellant on the right shoulder.  There was subsequent tenderness on the posterior aspect of the acromion with a small contused area.  There were intermittent paresthesias of the second, third, and fifth digits.  There was no humeral pain.  There were no vascular deficits.  An X-ray of the right shoulder showed an old clavicular fracture that was well healed.  The right arm was put in a sling.  X-rays taken later that month were negative.  

The examination at service separation in September 1978 revealed normal clinical findings for the upper and lower extremities, as well as the skin, the heart, and the spine.  The appellant was assigned a physical profile (PULHES) value of 1 for each category except eyes.  PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric).  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  On the report of medical history at separation from active duty service, the appellant reported that he was in excellent health.  He reported no history of a painful or trick shoulder, no history of recurrent back pain, no history of bone, joint, or other deformity, and no history of heart trouble.  Thus, to the extent of any notation of symptoms related to the low back, the heart, the left shoulder, or the skin of the lower extremities, the examination and report of medical history at service separation are strong evidence indicating that any such symptoms were not chronic at the time.  

The Board acknowledges that the appellant does not assert that he injured his low back during active duty.  An account submitted to the appellant's member of congress in May 2007 reveals the appellant's assertion that, while on annual training in 1983, he was mounting a machine gun over a 75 foot ridge when he tripped backwards over sandbags falling 25 feet and landing on a stump of a tree sticking out.  According to this account, the medics transported him by jeep down a tank trail when a colonel stopped the jeep and ordered the appellant's attendants to MEDEVAC him by air.  A similar, although slightly different account submitted in August 2007 reveals the appellant's account that he was diagnosed at Mercy Hospital with hyperextension of the neck and back.  

In an August 2009 VA neurological consultation, the appellant reported chronic low back pain since 1983 when he fell down 25 feet from a ridge and landed on a tree stump, injuring his back.  A VA examination in May 2010 reveals the appellant's account that he fell off a ledge and into a fox hole 25 feet below.  He landed flat on his back.  He was rescued after 3 hours.  

These recent accounts stand in contrast to the account related at the time.  National Guard records include a July 10, 1983 to July 17, 1983 hospital summary from Mercy Hospital, which shows that, on July 10, 1983, the appellant reported that he was on a cliff or an embankment which was 8 to 10 feet high overlooking a foxhole.  He fell down into the foxhole.  He did not remember anything for 10 or 15 minutes.  He had pain in the back and neck.  About 15 minutes later, he passed out.  

In reviewing the various versions of the appellant's account of injury, the lack of consistency as to crucial details is striking.  The height of the fall increased from 8 to 10 feet to 25 feet in the recent accounts, but this is not the only aspect to have increased with the retelling.  The length of time before the appellant was treated has grown from 15 minutes in 1983 to 1/2 hour in August 2007 to three hours in May 2010.  The appellant added the diagnosis of hyperextension of the back in the August 2007 account, although this had not previously been described, and is not contained in the service records.  He has also alternatively reported that he landed on a tree stump, or that he landed flat on his back.  As set out above, the details reported in the clinical records at the time of the injury are far less harrowing than the more recent reports.  

In weighing the conflicting statements provided by the appellant at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneousness of the account at the time of the injury is significant.  Furthermore, because the appellant was then seeking only medical treatment from Mercy Hospital, it seems likely that he would report events carefully and accurately.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  In contrast, when the appellant presented his account to his member of congress and to VA, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any claimant has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that the appellant is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the events of service.  Rather, it is the credibility of the more recent accounts which the Board finds is lacking.  Simply put, the report given to medical personnel at the time of injury is more convincing than the appellant's later statements made in support of a claim for monetary benefits.  In particular, the appellant's account that he was diagnosed with hyperextension of the back in 1983 is not supported by the hospital report of that date.  While the appellant is competent to relate a diagnosis, in light of the inconsistencies in his recent account, the Board finds this assertion to be lacking in credibility.  

Regarding continuity of symptomatology, the Board notes that after service, an X-ray of the lumbosacral spine in April 1992 was normal.  A March 2002 treatment note reveals that the appellant related the onset of low back pain to the previous August.  An August 2001 VA treatment note reveals that symptoms of low back pain and lower extremity radiation started after a walk.  An MRI in August 2001 reveals moderate degenerative disc disease at L5-S1 and an annular tear with small disc protrusion centrally and to the left at L5-S1 with possible involvement of the S1 nerve root.  An MRI in February 2011 reveals an anterior compression fracture at L2, which was noted as recent, but of undetermined age, as it had not been present on an X-ray in May 2006.  Thus, contrary to his recent account, the clinical evidence establishes a normal low back almost 15 years after separation from active duty with onset of symptoms in August 2001.  This is not simply a lack of evidence, but affirmative evidence of initial onset of symptoms in 2001.

The first complaint of symptoms involving the skin of the lower extremities and the left shoulder and heart comes in the context of the current claim.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, any current assertion as to continuous symptoms involving the skin of the lower extremities, left shoulder, low back and heart is inconsistent with the record.  Notably, the appellant filed a claim for service connection shortly after service separation in December 1984; however, he only mentioned a right shoulder and neck injury, as well as stress.  He did not mention a low back injury; he did not mention burn scars of the lower extremities; he did not mention a heart disorder, and he did not mention a left shoulder injury.  In March 1993, the appellant filed another claim, but mentioned only the neck injury, headaches, problems of the right arm, and left leg "since surgery," blurred vision, slurred speech, loss of strength, and a right shoulder problem.  He did not mention a heart problem, a left shoulder problem, a low back problem, or burn scars.  

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a claimant takes action regarding other claims, it becomes reasonable to expect that the appellant is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the appellant demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed himself entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting, than for certain symptomatology to be omitted.  Thus, the appellant's inaction regarding a claim for left shoulder, a heart disorder, a low back disorder, or an injury to the skin of the lower extremities, when viewed in the context of his action regarding other claims, may reasonably be interpreted as indicative of the lack of symptomatology at that time.  

The Board finds that a left shoulder disorder, a heart disorder, a low back disorder, and a disorder of the skin of the lower extremities are not related to service.  There is no medical opinion that purports to relate any of these claimed disorders to service.  A VA treatment record in November 2006 reveals complaint of left shoulder pain; however, the examiner noted that orthopedics felt his pain was related to his cervical fusion.  Regarding the low back, a VA examination in May 2010 reveals a diagnosis of degenerative disc disease of the lumbosacral spine.  The examiner opined that it is less likely than not that the appellant's current degenerative joint disease of the lumbar spine is related to the injury of July 1983.  She reasoned that the records of the 1983 injury do not refer to a lumbar spine injury, and that there was no mention of a lumbar spine disorder at the time of the 1992 surgery.  

The Board acknowledges that the examiner referred to degenerative joint disease in her opinion, but diagnosed degenerative disc disease.  Nevertheless, the Board finds that the intent of the July 2003 examiner's opinion is clear.  The CAVC has held that an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words.  Lee v. Brown, 10 Vet. App. 336 (1997).  Here, the examiner's opinion, when viewed in the context of her reasoning, i.e., that the appellant injured his cervical spine in service, but did not have a low back disorder on subsequent examinations, is clearly intended to indicate that there is no relationship of any current low back disorder to service.

Regarding the claimed 2nd degree burn, the Board finds that there are no current scar residuals.  A VA examination was conducted in January 2008, and the examiner found no residual burn scarring of the right or left knees in the area described in the service records.  The examiner noted a 4.5cm x 2cm scar on the anterior upper third of the right leg, which still had a scab on it, and scars of 2cm and 1cm on the lower portion of the right leg.  However, he found that these do not match the description of the injury in the service treatment records.  Regarding the appellant's account, the Board notes that in August 2007 the appellant asserted that it was his left leg that had been burned, even though service treatment records clearly identify the right leg.  Moreover, the appellant reported in August 2007 that at the emergency room they removed burnt skin, exposing tendons.  This is not supported by the clinical report of treatment at the time, which shows only a 2nd degree burn, which was cleaned and wrapped.  An account of the appellant submitted in May 2007 reveals his assertion that he had sustained 2nd and 3rd degree burns to the back of his left leg in service.  However, as noted above, the service treatment records reveal that there was only a 2nd degree burn, and it was to the right leg, not the left.  As with the details of the appellant's claimed back injury, the Board finds that his assertions made in the context of the current claim are not consistent with the clinical reports at the time and are not credible.  

An account of the appellant submitted in May 2007 also reveals his assertion that he broke his collar bone in the incident where his left shoulder was struck by truck tailgate.  As noted above, the injury was to his right shoulder, and the X-rays showed an "old" fracture of the right collar bone, but that it was well healed at the time of the X-ray.  There was no injury to the left shoulder.  

It is certainly understandable that the passage of time might dim the memory of any individual as to such details as which leg was burned, which shoulder was injured, or the height of a fall into a foxhole.  Nevertheless, in evaluating the credibility of the appellant's assertions, such errors reinforce the Board's assignment of greater probative weight to the evidence contemporaneous with service than to statements made in the context of his current claims.  

The Board recognizes that the CAVC has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  As established by the CAVC, the definition comports with the everyday understanding of disability, which is defined as an "inability to pursue an occupation because of physical or mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

While the appellant does have some scars on his right leg, the January 2008 examiner found that they did not match the description of the place of injury in the service treatment records.  While the appellant believes that they may be related to the service injury, as he told the examiner that the lighter fluid might have dripped down his leg, this appears to be speculation on his part.  In fact, the service treatment records reflect that an examination was conducted at the time of the injury, and the burn was described as on the posterior aspect of the knee, not on the upper portion or lower portion of the leg.  As discussed above, the Board assigns no credibility to the appellant's recent assertions and speculation regarding the events of service to the extent that they conflict with the service records.  

Finally, the Board notes that the appellant has generally attributed a heart disorder not to any direct in-service injury or disease, but to stress involving his other disorders and claims for service connection.  A February 1992 evaluation by D.R.R. M.D. reveals that the appellant reported a history of transient arrhythmia or heart murmur.  An April 2007 duplex scan reveals mild atherosclerotic disease bilaterally.  ECGs in April 2007 and May 2007 reveal a very small patent foramen ovale.  A June 2008 cardiac consultation reveals findings of mild myxomatous mitral valve changes without prolapse and normal left ventricular function.  The Board simply notes that there are no service-connected disorders, and as such, service connection on a secondary basis is not a viable legal theory, and therefore, a claim on that basis cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  

In sum, the Board finds that service connection for a low back disorder, a heart disorder, a disorder of the left shoulder or clavicle, and scars of the lower extremities is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).

Analysis of Reopening of Service Connection for a Claimed Neck Fracture and Right Shoulder Disorder

The RO initially denied a claim for service connection for a right shoulder disorder in a February 1985 rating decision.  The appellant initiated an appeal of an April 1995 RO denial of reopening of the claim, but he did not appeal the decision.  

The RO initially denied service connection for a claimed broken neck in a February 1985 rating decision.  The appellant initiated an appeal of a May 1994 RO denial of reopening of the claim, but he did not timely perfect the appeal.  The most recent denial of reopening of the claim was in November 2001.  

At the time of the April 1995 decision, the medical evidence of record consisted of service treatment records, service personnel records, National Guard treatment records, and private treatment records.  The service records showed that on July 20, 1978, a tailgate fell and hit the appellant on the right shoulder.  There was subsequent tenderness on the posterior aspect of the acromion with a small contused area.  There were intermittent paresthesias of the second, third, and fifth digits.  There was no humeral pain.  There were no vascular deficits.  An X-ray of the right shoulder showed an old clavicular fracture that was well healed.  The right arm was put in a sling.  X-rays taken later that month were negative.  A letter from the appellant's mother submitted in March 1995 revealed her recollection that he had no broken bones prior to entering service.  

In light of the evidence above, the RO denied reopening of service connection for a right shoulder disorder in April 1995.  The appellant did not appeal the decision. (see 38 C.F.R. § 20.200 (2011)); moreover, he did not submit new and material evidence within one year of that decision.  Therefore, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2011).  

In addition to the above, at the time of the November 2001 decision, the medical evidence of record consisted of service treatment records, VA outpatient records, and private treatment records.  National Guard records include a July 10, 1983 to July 17, 1983 hospital summary from Mercy Hospital, which shows that, on July 10, 1983, the appellant was on a cliff or an embankment which was 8 to 10 feet high overlooking a foxhole.  He fell down into the foxhole.  He did not remember anything for 10 or 15 minutes.  He then experienced pain in the back and neck.  About 15 minutes later, he passed out.  He later complained of numbness and weakness in the right upper and lower extremities, as well as severe neck pain.  X-rays were normal.  A bone scan of the cervical spine was normal.  At discharge from the hospital, he had some stiffness when he tilted his head and neck, but was otherwise normal.  The diagnosis was acute musculogamentous disruption of the posterior cervical area.  A July 1983 line of duty investigation report reveals that the appellant incurred a "neck sprain" in the line of duty while on a period of IDT.  

A July 1984 admission note from Mercy Hospital reveals that the appellant hit his head while running up a ramp and experienced pain in the neck and inability to move the right side of his body.  Private treatment records in the file at the time of the November 2001 decision revealed that, on January 4, 1992, the appellant was assaulted.  The emergency room report described this as an assault with fist to left side of head.  On January 9, 1992, an anterior cervical discectomy and fusion and bone graft was performed.  A May 1992 emergency triage note from University Hospital reveals the appellant's assertion that he broke his neck in 1983.  The appellant noted that he had fallen the previous day and had no sensation from the neck down.  Use of extremities subsequently returned.  

Also of record in November 2001 was the opinion of a VA staff physician that, he had reviewed medical records from July 10, 1983 and July 17, 1983 and it was his opinion that "more likely than not this incident is related to this veteran's cervical DJD and headache."  The RO apparently then sent the complete claims file to the staff physician, and in October 2001, he prepared a revised opinion.  He noted that the appellant had two injuries to his neck, the 1983 injury and the 1992 injury.  It was the physician's opinion that the appellant's cervical degenerative joint disease and headaches are related to the second neck injury in 1992, but the effect of the original injury cannot be ruled out.

In light of the evidence above, the RO denied service connection for a claimed neck fracture in November 2001.  Although the appellant initiated an appeal of the November 2001 decision, he did not file a substantive appeal (see 38 C.F.R. § 20.200 (2011)); moreover, he did not submit new and material evidence within one year of that decision.  Therefore, the November 2001 decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2011).  

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  In this case, while the appellant submitted copies of his service treatment records after the April 1995 and November 2001 decisions, other copies of these records had already been obtained and considered by the RO.  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the CAVC held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the CAVC found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

The appellant requested to have the previously denied claims reopened in May 2007.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  

Regarding the right shoulder, the evidence added to the claims file subsequent to the April 1995 decision consists of additional VA and private treatment records, which show treatment for various complaints.  These records are not new and material for purposes of reopening of the claim, as they do not address the question of whether the appellant has current right shoulder disorder that is medically related to active duty service, or whether he became disabled due to an injury or disease of the right shoulder incurred in the line of duty during a period of ADT or an injury of the right shoulder incurred in the line of duty during a period of IDT, which are the central questions underlying the claim for service connection.  

Regarding the cervical spine, the evidence added to the claims file subsequent to the November 2001 decision consists mainly of VA treatment records that reflect ongoing treatment and complaints involving the cervical spine and neck.  These records are not new and material for purposes of reopening of the claim, as they do not address the question of whether the appellant has current cervical or neck residuals that are medically related to active duty service, or whether he became disabled due to a neck injury or disease incurred in the line of duty during a period of ADT or a neck injury incurred in the line of duty during a period of IDT, which are the central questions underlying the claim for service connection.  

Regarding both issues, the appellant's written assertions are essentially duplicative of assertions he made previously.  One exception is an account of the appellant written to his member of congress, and submitted in May 2007, in which he reported a substantially different account of his 1983 injury than had been reported at the time of the injury.  He reported that, while on annual training in 1983, he was mounting a 50 cal. machine gun over a 75 foot ridge when he tripped backwards over sandbags falling 25 feet and landing on a stump of a tree sticking out.  The medics transported him by jeep down a tank trail when a colonel stopped the jeep and ordered them to MEDEVAC him by air.  

For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Nevertheless, this account of the 1983 injury is not new and material evidence as it does not address the finding in November 2001 that the in-service injury was acute and resolved prior to the intercurrent injury in 1992.  Even if acknowledged as true, this account does not relate to an unestablished fact necessary to substantiate the claim and is not new and material evidence.  

Under these circumstances, the Board must conclude that new and material evidence to reopen service connection for a right shoulder disorder or residuals of a claimed neck fracture has not been received.  As such, the April 1995 and November 2001 decisions remain final, and the appeal must be denied as to each issue.  As the appellant has not fulfilled the threshold burden of submitting new and material evidence to reopen either of the finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a heart disorder is denied.

Service connection for burn scars of the right leg is denied.

Service connection for burn scars of the left leg is denied.

Service connection for degenerative disc disease of the lumbosacral spine is denied.

Reopening of service connection for a right shoulder disorder is denied.

Reopening of service connection for a neck fracture is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


